Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 1 of 77         PageID #: 6884




 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 GREGG PARIS YATES #8225
 Assistant United States Attorney
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     Ken.Sorenson@usdoj.gov
             Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,               )   CR. NO. 17-00101-01 LEK
                                         )
                    Plaintiff,           )   GOVERNMENT’S [PROPOSED] JURY
                                         )   INSTRUCTIONS; EXHIBITS A AND B;
    vs.                                  )   CERTIFICATE OF SERVICE
                                         )
 ANTHONY T. WILLIAMS, (01)               )   TRIAL:        February 3, 2020
                                         )   TIME:         9:00 A.M.
                    Defendant.           )   JUDGE:        Leslie E. Kobayashi
                                         )
                                         )

            GOVERNMENT’S [PROPOSED] JURY INSTRUCTIONS

       Pursuant to Criminal Local Rule (Crim.L.R.) 30.1 and Civil Local Rule

 (Civ.L.R.) 51.1, the government, through its undersigned counsel, herein files its

 proposed jury instructions. Pursuant to Court’s December 24, 2019 Scheduling
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 2 of 77          PageID #: 6885




 Order, the government timely exchanged its proposed jury instructions to the

 defendant and his standby counsel, Lars Isaacson, Esq., on January 15, 2020. The

 defendant, through Mr. Isaacson, untimely exchanged his proposed jury

 instructions on January 17, 2020. Exhibit A. The defendant’s cover letter did not

 respond to any of the government’s proposed instructions, and the defendant’s

 proposed instructions did not include any of the same instructions. Id. The

 government then responded to the defendant’s proposals on January 21, 2020, and

 asked the defendant to respond to the government’s proposals. Exhibit B at 4.

 Moments before the filing of these jury instructions, Mr. Isaacson indicated that

 the defendant “does not concur with the Government’s instructions.”

       Accordingly, pursuant to Civ.L.R. 51.1(f), the government submits its

 proposed instructions to the Court separately as “proposed instructions on which

 agreement could not be reached.”

       As noted below, the government proposes that the Court utilize the

 following instructions from its standing General Federal Jury Instructions in

 Federal Cases, unmodified: 1, 2A, 3A, 4A, 5-10, 11A, 12-16, 17A, 18, 19B, 20,

 21B, 22-24, 25A.

       Furthermore, the government requests that the Court give the proposed

 additional jury instructions that are attached to this filing. With one noted

 exception, these proposed jury instructions have been taken unmodified from the


                                           2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 3 of 77          PageID #: 6886




 Ninth Circuit Model Criminal Jury Instructions, or from jury instruction approved

 by Ninth Circuit authority.

       The government respectfully reserves the right to request permission to

 withdraw any of the proposed instructions, to modify them, or to offer such

 additional instructions as may, during the course of trial, become appropriate.

       DATED: January 22, 2020, at Honolulu, Hawaii.

                                                KENJI M. PRICE
                                                United States Attorney
                                                District of Hawaii


                                                By /s/ Gregg Paris Yates
                                                   KENNETH M. SORENSON
                                                   GREGG PARIS YATES
                                                   Assistant U.S. Attorneys




                                          3
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 4 of 77           PageID #: 6887




                        [PROPOSED] INSTRUCTION NO. 1

                                  DUTY OF JUDGE

 Members of the Jury:

       You have now heard all of the evidence in the case and will soon hear the

 final arguments of the lawyers for the parties.

       It becomes my duty, therefore, to instruct you on the rules of law that you

 must follow and apply in arriving at your decision in the case.

       In any jury trial there are, in effect, two judges. I am one of the judges; the

 other is the jury. It has been my duty to preside over the trial and to determine

 what testimony and evidence is relevant under the law for your consideration. It is

 now my duty to instruct you on the law applicable to the case.




 Court’s Instruction No. 1, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 5 of 77             PageID #: 6888




                          [PROPOSED] INSTRUCTION NO. 2

             DUTY TO FOLLOW INSTRUCTIONS -- Single Defendant

       You, as jurors, are the judges of the facts. But in determining what happened

 in this case -- that is, in reaching your decision as to the facts -- it is your sworn

 duty to follow the law I am now defining for you.

       You must follow all of my instructions as a whole. You have no right to

 disregard or give special attention to any one instruction, or to question the wisdom

 or correctness of any rule I state to you. That is, you must not substitute or follow

 your own notion or opinion as to what the law is or ought to be. It is your duty to

 apply the law as I give it to you, regardless of the consequences.

      It is also your duty to base your verdict solely upon the testimony and

 evidence in the case, without prejudice or sympathy. That was the promise you

 made and the oath you took before being accepted by the parties as jurors in this

 case, and they have the right to expect nothing less.




 Court’s Instruction No. 2A, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 6 of 77            PageID #: 6889




                         [PROPOSED] INSTRUCTION NO. 3

                      REASONABLE DOUBT -- Single Defendant

       The indictment or formal charge against a defendant is not evidence. The

 defendant is presumed to be innocent and does not have to present any evidence to

 prove innocence. The government has the burden of proving every element of the

 charge beyond a reasonable doubt. If it fails to do so, you must return a not guilty

 verdict.

       While the government's burden of proof is a strict or heavy burden, it is not

 necessary that the defendant's guilt be proved beyond all possible doubt. It is only

 required that the government's proof exclude any “reasonable doubt” concerning the

 defendant’s guilt.

       A reasonable doubt is a doubt based upon reason and common sense, and

 may arise from a careful and impartial consideration of all the evidence, or from

 lack of evidence. Proof beyond a reasonable doubt is proof that leaves you firmly

 convinced that the defendant is guilty.

       If after a careful and impartial consideration with your fellow jurors of all the

 evidence, you are not convinced beyond a reasonable doubt that the defendant is

 guilty, it is your duty to find the defendant not guilty. On the other hand, if after a

 careful and impartial consideration with your fellow jurors of all the evidence,
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 7 of 77        PageID #: 6890




 you are convinced beyond a reasonable doubt that the defendant is guilty, it is your

 duty to find the defendant guilty.




 Court’s Instruction No. 3A, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED


                                          2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 8 of 77          PageID #: 6891




                         [PROPOSED] INSTRUCTION NO. 4

            DEFENDANT'S DECISION NOT TO TESTIFY -- Single Defendant

        A defendant in a criminal case has a constitutional right not to testify. You

 may not draw any inference of any kind from the fact that the defendant did not

 testify.




 Court’s Instruction No. 4A, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 9 of 77           PageID #: 6892




                         [PROPOSED] INSTRUCTION NO. 5

             EVIDENCE -- EXCLUDING ARGUMENT OF COUNSEL

        As stated earlier, it is your duty to determine the facts, and in doing so, you

 must consider only the evidence I have admitted in the case. The term “evidence”

 includes the sworn testimony of the witnesses and the exhibits admitted in the

 record.

        Remember that any statements, objections, or arguments made by the lawyers

 are not evidence in the case. The function of the lawyers is to point out those things

 that are most significant or most helpful to their side of the case, and in doing so, to

 call your attention to certain facts or inferences that might otherwise escape your

 notice.

        In the final analysis, however, it is your own recollection and interpretation of

 the evidence that controls in the case. What the lawyers say is not binding upon

 you.




 Court’s Instruction No. 5, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 10 of 77         PageID #: 6893




                        [PROPOSED] INSTRUCTION NO. 6

                            EVIDENCE – OBJECTIONS

       Rules of evidence control what can be received into evidence. During the

 course of trial, when a lawyer asked a question or offered an exhibit into evidence

 and a lawyer on the other side thought that it was not permitted by the rules of

 evidence, that lawyer may have objected. If I overruled an objection, the question

 was answered or the exhibit received. If I sustained an objection, the question was

 not answered and the exhibit was not received.

       Whenever I sustained an objection to a question, you must not speculate as

 to what the answer might have been or as to the reason for the objection. You

 must not consider for any purpose any offer of evidence that was rejected, or any

 evidence that was stricken from the record; such matter is to be treated as though

 you had never known of it.




 Court’s Instruction No. 6, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 11 of 77           PageID #: 6894




                         [PROPOSED] INSTRUCTION NO. 7

              EVIDENCE -- EXCLUDING STATEMENTS OF JUDGE

       During the course of the trial I may have occasionally made comments to the

 lawyers, or asked questions of a witness, or admonished a witness concerning the

 manner in which he or she should respond to the questions of counsel. Do not

 assume from anything I said that I have any opinion concerning any of the issues in

 this case. Except for my instructions to you on the law, you should disregard

 anything I said during the trial in arriving at your own findings as to the facts.




 Court’s Instruction No. 7, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 12 of 77           PageID #: 6895




                        [PROPOSED] INSTRUCTION NO. 8

                           EVIDENCE – STIPULATIONS

       In this case, the parties have agreed, or stipulated, as to certain facts. This

 means that they agree that these facts are true. You should therefore treat these

 facts as having been conclusively proved.




 Court’s Instruction No. 8, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 13 of 77         PageID #: 6896




                         [PROPOSED] INSTRUCTION NO. 9

                 EVIDENCE -- DIRECT AND CIRCUMSTANTIAL

       Evidence may be direct or circumstantial. Direct evidence is direct proof of a

 fact, such as the testimony of an eyewitness. Circumstantial evidence is indirect

 evidence, that is, proof of a chain of facts from which you could find that another

 fact exists, even though it has not been proved directly.

       So, while you should consider only the evidence in the case, you are

 permitted to draw such reasonable inferences from the testimony and exhibits as

 you feel are justified in the light of common experience. In other words, you may

 make deductions and reach conclusions which reason and common sense lead you

 to draw from the testimony and evidence in the case.

       You are to consider both direct and circumstantial evidence. The law permits

 you to give equal weight to both, but it is for you to decide how much weight to

 give to any evidence.




 Court’s Instruction No. 9, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 14 of 77          PageID #: 6897




                        [PROPOSED] INSTRUCTION NO. 10

                   EVIDENCE -- CREDIBILITY OF WITNESSES

       Now, I have said that you must consider all of the evidence. This does not

 mean, however, that you must accept all of the evidence as true or accurate.

       You are the sole judges of the credibility or “believability” of each witness

 and the weight to be given to his or her testimony. In evaluating the testimony of a

 witness, you may consider: (1) the opportunity and ability of the witness to see or

 hear or know the things testified to; (2) the witness’ memory; (3) the witness’

 manner while testifying; (4) the witness’ interest in the outcome of the case, if any;

 (5) the witness’ bias or prejudice, if any; (6) whether other evidence contradicted

 the witness’ testimony; (7) the reasonableness of the witness’ testimony in light of

 all the evidence; and (8) any other factors that bear on believability. You may

 accept or reject the testimony of any witness in whole or in part. That is, you may

 believe everything a witness says, or part of it, or none of it.

       Also, the weight of the evidence is not necessarily determined by the number

 of witnesses testifying as to the existence or non-existence of any fact. You may

 //

 //

 //

 //

 //

 //
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 15 of 77        PageID #: 6898




 find that the testimony of a smaller number of witnesses as to any fact is more

 credible than the testimony of a larger number of witnesses to the contrary.




 Court’s Instruction No. 10, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
                                          2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 16 of 77       PageID #: 6899




                       [PROPOSED] INSTRUCTION NO. 11

           DEFENDANT’S DECISION TO TESTIFY -- Single Defendant

       The defendant has testified. You should treat this testimony just as you

 would the testimony of any other witness.




 Court’s Instruction No. 11A, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 17 of 77          PageID #: 6900




                       [PROPOSED] INSTRUCTION NO. 12

                       EVIDENCE -- EXPERT WITNESSES

       The rules of evidence provide that if scientific, technical, or other

 specialized knowledge might assist the jury in understanding the evidence or in

 determining a fact in issue, a witness qualified as an expert by knowledge, skill,

 experience, training, or education may testify and state his or her opinion

 concerning such matters.

       You should consider each expert opinion received in evidence in this case

 and give it such weight as you may think it deserves. If you decide that the

 opinion of an expert witness is not based upon sufficient education and/or

 experience, or if you conclude that the reasons given in support of the opinion are

 not sound, or if you conclude that the opinion is outweighed by other evidence,

 then you may disregard the opinion entirely.




 Court’s Instruction No. 12, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 18 of 77         PageID #: 6901




                       [PROPOSED] INSTRUCTION NO. 13

                          IMPEACHMENT GENERALLY

       A witness may be discredited or impeached by contradictory evidence by a

 showing that: (1) the witness testified falsely concerning a material matter; or (2)

 at some other time, the witness said or did something that is inconsistent with the

 witness’ present testimony; or (3) at some other time, the witness failed to say or

 do something that would be consistent with the present testimony had it been said

 or done.

       If you believe that any witness has been so impeached, then it is for you

 alone to decide how much credibility or weight, if any, to give to the testimony of

 that witness.




 Court’s Instruction No. 13, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 19 of 77         PageID #: 6902




                       [PROPOSED] INSTRUCTION NO. 14

             IMPEACHMENT REPUTATION FOR TRUTHFULNESS

       A witness may also be discredited or impeached by evidence that the general

 reputation of the witness for truth and veracity is bad in the community where the

 witness now resides, or has recently resided.

       If you believe that any witness has been so impeached, then it is for you alone

 to decide how much credibility or weight, if any, to give to the testimony of that

 witness.




 Court’s Instruction No. 14, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 20 of 77         PageID #: 6903




                       [PROPOSED] INSTRUCTION NO. 15
             IMPEACHMENT OF WITNESS -- PRIOR CONVICTION

       The fact that a witness has previously been convicted of a felony, or a crime

 involving dishonesty or false statement, is also a factor you may consider in

 weighing the credibility of that witness. The fact of such a conviction does not

 necessarily destroy the witness' credibility, but is one of the circumstances you

 may take into account in determining the weight to give to the testimony.




 Court’s Instruction No. 15, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 21 of 77         PageID #: 6904




                         [PROPOSED] INSTRUCTION NO. 16

             IMPEACHMENT OF DEFENDANT – PRIOR CONVICTION

          Evidence of a defendant’s previous conviction of a crime is to be considered

 by you only as it may affect the credibility of that defendant as a witness, and must

 never be considered as evidence of guilt of the crime for which that defendant is on

 trial.




 Court’s Instruction No. 16, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 22 of 77         PageID #: 6905




                       [PROPOSED] INSTRUCTION NO. 17

          WITNESS WHO HAS PLEADED GUILTY -- Single Defendant

       You have heard testimony from [witness], a witness who has pleaded guilty

 to a crime arising out of the same events for which the defendant is on trial. This

 guilty plea is not evidence against the defendant, and you may consider it only in

 determining this witness’ believability. You should consider this witness’

 testimony with greater caution than that of other witnesses.




 Court’s Instruction No. 17A, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 23 of 77        PageID #: 6906




                       [PROPOSED] INSTRUCTION NO. 18

               TESTIMONY OF LAW ENFORCEMENT OFFICER

       The testimony of a law enforcement officer should be weighed and

 considered, and credibility determined, in the same way as that of any other

 witness. A law enforcement officer’s testimony is not entitled to any greater

 weight, nor should you consider it more credible, than any other witness’

 testimony simply because it is given by a law enforcement officer.




 Court’s Instruction No. 18, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 24 of 77           PageID #: 6907




                        [PROPOSED] INSTRUCTION NO. 19


                          ON OR ABOUT -- Multiple Counts

       You will note that the indictment charges that the offenses were committed

 “on or about” certain dates. The evidence need not establish with certainty the

 exact date of an alleged offense. It is sufficient if the evidence in the case

 establishes beyond a reasonable doubt that an offense was committed on a date

 reasonably near the date alleged.




 Court’s Instruction No. 19B, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 25 of 77       PageID #: 6908




                        [PROPOSED] INSTRUCTION NO. 20

                                   KNOWINGLY

       The word “knowingly,” as that term has been used in these instructions,

 means that the act was done voluntarily and intentionally and not because of

 mistake or accident.




 Court’s Instruction No. 20, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 26 of 77         PageID #: 6909




                         [PROPOSED] INSTRUCTION NO. 21

         CAUTION -- PUNISHMENT -- Single Defendant, Multiple Counts

       A separate crime or offense is charged in each count of the indictment. Each

 charge and the evidence pertaining to it should be considered separately. The fact

 that you may find the defendant guilty or not guilty as to one of the offenses

 charged should not control your verdict as to any other offense charged.

       I caution you, members of the jury, that you are here to determine whether

 the defendant is guilty or not guilty from the evidence in this case. The defendant is

 not on trial for any act or conduct or offense not alleged in the indictment. Nor are

 you called upon to return a verdict as to the guilt of any other person or persons not

 on trial as a defendant in this case.

       Also, the punishment provided by law for the offenses charged in the

 indictment is a matter exclusively within the province of the judge, and should

 never be considered by the jury in any way in arriving at an impartial verdict.




 Court’s Instruction No. 21B, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 27 of 77         PageID #: 6910




                         [PROPOSED] INSTRUCTION NO. 22


                           TAKING NOTES DURING TRIAL

          Some of you took notes during the trial. Whether or not you took notes, you

 should rely on your own memory of what was said. Notes are only to assist your

 memory. You should not be overly influenced by your notes or those of other

 jurors




 Court’s Instruction No. 22, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 28 of 77          PageID #: 6911




                       [PROPOSED] INSTRUCTION NO. 23
                             NO OUTSIDE RESEARCH

       Remember that even during your deliberations, my mandate to you still

 applies that you not read any news stories or articles, listen to any radio, or watch

 any television reports about the case or about anyone who has anything to do with

 it. Do not do any research, such as consulting dictionaries, searching the internet,

 or using other reference materials, and do not make any investigation about the

 case on your own. And do not discuss the case in any manner with others, directly

 or through social media. You may only discuss the case with your fellow jurors

 during your deliberations, with all twelve of you present.




 Court’s Instruction No. 23, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 29 of 77           PageID #: 6912




                        [PROPOSED] INSTRUCTION NO. 24
                              DUTY TO DELIBERATE

       Your verdict must represent the considered judgment of each juror. In order

 to return a verdict, it is necessary that each juror agree thereto. In other words,

 your verdict must be unanimous.

       It is your duty as jurors to consult with one another, and to deliberate in an

 effort to reach agreement if you can do so without violence to individual judgment.

 Each of you must decide the case for yourself, but only after an impartial

 consideration of the evidence in the case with your fellow jurors. In the course of

 your deliberations, do not hesitate to re-examine your own views and change your

 opinion if convinced it is erroneous. But do not surrender your honest conviction

 as to the weight or effect of the evidence solely because of the opinion of your

 fellow jurors, or for the mere purpose of returning a verdict.

       Remember at all times, you are not partisans. You are judges -- judges of

 the facts. Your sole interest is to seek the truth from the evidence in the case.




 Court’s Instruction No. 24, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 30 of 77         PageID #: 6913




                       [PROPOSED] INSTRUCTION NO. 25


                       VERDICT FORMS -- Single Defendant

       Upon retiring to the jury room you should first select one of your number to

 act as your foreperson who will preside over your deliberations and will be your

 spokesperson here in court. A verdict form has been prepared for your

 convenience.

        (Explain Verdict Form)

       You will take the verdict form to the jury room and when you have reached

 unanimous agreement as to your verdict, you will have your foreperson fill it in,

 date and sign it, and then return to the courtroom.

       If, during your deliberations, you desire to communicate with the court,

 please put your message or question in a note, have the foreperson sign the note,

 and pass the note to the marshal who will bring it to my attention. I will then

 respond as promptly as possible, either in writing or by having you return to the

 courtroom so that I can address you orally. I caution you, however, that you

 should never state or specify your numerical division at any time. For example,

 you should never state that “x” number of jurors are

 //

 //

 //
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 31 of 77      PageID #: 6914




  leaning or voting one way and “x” number of jurors are leaning or voting

  another way.




 Court’s Instruction No. 25A, General Federal Instructions in Criminal Cases.
 GIVEN
 REFUSED
 MODIFIED


                                         2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 32 of 77       PageID #: 6915




                      [PROPOSED] INSTRUCTION NO. 26
       Certain charts and summaries have been admitted in evidence. Charts and

 summaries are only as good as the underlying supporting material. You should,

 therefore, give them only such weight as you think the underlying material

 deserves.




 9th Cir. Model Crim. J. Instr. 4.17 (2010) (updated 12/2019).

 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 33 of 77         PageID #: 6916




                       [PROPOSED] INSTRUCTION NO. 27

       During the trial, certain charts and summaries were shown to you in order to

 help explain the evidence in the case. These charts and summaries were not

 admitted in evidence and will not go into the jury room with you. They are not

 themselves evidence or proof of any facts. If they do not correctly reflect the facts

 or figures shown by the evidence in the case, you should disregard these charts and

 summaries and determine the facts from the underlying evidence.




 9th Cir. Model Crim. J. Instr. 4.16 (2010) (updated 12/2019).

 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 34 of 77           PageID #: 6917




                         [PROPOSED] INSTRUCTION NO. 28

       The defendant is charged in Counts 1 through 15 of the Superseding

 Indictment with wire fraud in violation of Section 1343 of Title 18 of the United

 States Code. In order for a defendant to be found guilty of that charge, the

 government must prove each of the following elements beyond a reasonable doubt:

       First, the defendant knowingly participated in, or devised a scheme or plan

 to defraud, or a scheme or plan for obtaining money or property by means of false

 or fraudulent pretenses, representations, or promises. Deceitful statements of half-

 truths may constitute false or fraudulent representations;

       Second, the statements made or facts omitted as part of the scheme were

 material; that is, they had a natural tendency to influence, or were capable of

 influencing, a person to part with money or property;

       Third, the defendant acted with the intent to defraud, that is, the intent to

 deceive or cheat; and

       Fourth, the defendant used, or caused to be used, an interstate wire

 communication to carry out or attempt to carry out an essential part of the scheme.

       In determining whether a scheme to defraud exists, you may consider not

 only the defendants’ words and statements, but also the circumstances in which

 they are used as a whole.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 35 of 77       PageID #: 6918




       A wiring is caused when one knows that a wire will be used in the ordinary

 course of business or when one can reasonably foresee such use.

       It need not have been reasonably foreseeable to the defendant that the wire

 communication would be interstate in nature. Rather, it must have been reasonably

 foreseeable to the defendant that some wire communication would occur in

 furtherance of the scheme, and an interstate wire communication must have

 actually occurred in furtherance of the scheme.




 9th Cir. Model Crim. J. Instr. 8.124(2010) (updated 12/2019).
 GIVEN
 REFUSED
 MODIFIED


                                          2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 36 of 77         PageID #: 6919




                       [PROPOSED] INSTRUCTION NO. 29

       In determining whether a scheme to defraud exists, you are entitled to

 consider not only the defendant’s words and statements, but also the circumstances

 in which they are used as a whole.

       A defendant’s actions can constitute a scheme to defraud even if there are no

 specific false statements involved. The deception need not be premised upon

 words or statements standing alone. The arrangement of the words or the

 circumstances in which they are used may create an appearance which is false or

 deceptive, even if the words themselves fall short of this. Thus, even if statements

 as part of the scheme are not literally false, you may consider whether the

 statements taken as a whole were misleading and deceptive. Evidence beyond a

 reasonable doubt that a scheme was reasonably calculated to deceive is sufficient

 to establish a scheme to defraud.




 Approved by Ninth Circuit in United States v. Woods, 335 F.3d 993, 997-998 (9th
 Cir. 2003); See also United States v. Halbert, 640 F.2d 1000, 1007 (9th Cir. 1981)
 (citing United States v. Bohonus, 628 F.2d 1167 (9th Cir.1980); Lustiger v. United
 States, 386 F.2d 132, 138 (9th Cir. 1967); and Lemon v. United States, 278 F.2d
 369, 373 (9th Cir. 1960)).
 GIVEN
 REFUSED
 MODIFIED
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 37 of 77           PageID #: 6920




                         [PROPOSED] INSTRUCTION NO. 30

       The defendant is charged in Counts 16 through 32 of the Superseding

 Indictment with mail fraud in violation of Section 1341 of Title 18 of the United

 States Code. In order for the defendant to be found guilty of that charge, the

 government must prove each of the following elements as to each defendant

 beyond a reasonable doubt:

       First, the defendant knowingly participated in or devised a scheme or plan to

 defraud, or a scheme or plan for obtaining money or property by means of false or

 fraudulent pretenses, representations, or promises. Deceitful statements of half-

 truths may constitute false or fraudulent representations.

       Second, the statements made or facts omitted as part of the scheme were

 material; that is, they had a natural tendency to influence, or were capable of

 influencing, a person to part with money or property;

       Third, the defendant acted with the intent to defraud; that is, the intent to

 deceive or cheat; and

       Fourth, the defendant used, or caused to be used, the mails to carry out or

 attempt to carry out an essential part of the scheme.

       In determining whether a scheme to defraud exists, you may consider not

 only the defendant’s words and statements, but also the circumstances in which

 they are used as a whole.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 38 of 77         PageID #: 6921




       A mailing is caused when one knows that the mails will be used in the

 ordinary course of business or when one can reasonably foresee such use. It does

 not matter whether the material mailed was itself false or deceptive so long as the

 mail was used as a part of the scheme, nor does it matter whether the scheme or

 plan was successful or that any money or property was obtained.




 9th Cir. Model Crim. J. Instr. 8.121 (2010) (updated 12/2019).
 GIVEN
 REFUSED
 MODIFIED

                                          2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 39 of 77          PageID #: 6922




                        [PROPOSED] INSTRUCTION NO. 31

       A defendant may be found guilty of mail fraud or wire fraud even if the

 defendant personally did not commit the act or acts constituting the crime but aided

 and abetted in its commission. To “aid and abet” means intentionally to help

 someone else commit a crime. To prove a defendant guilty of aiding and abetting,

 the government must prove beyond a reasonable doubt:

       First, someone else committed the charged mail fraud or wire fraud;

       Second, the defendant aided, counseled, commanded, induced or procured

 that person with respect to at least one element of mail fraud or wire fraud, with all

 of you agreeing on the element and the individual charge;

       Third, the defendant acted with the intent to facilitate the wire fraud offenses

 charged in Counts 1-15 and/or the mail fraud offenses charged in Counts 16

 through 32 of the Superseding Indictment; and

       Fourth, the defendant acted before the crime was completed.

       It is not enough that a defendant merely associated with the person

 committing the crime, or unknowingly or unintentionally did things that were

 helpful to that person, or was present at the scene of the crime. The evidence must

 show beyond a reasonable doubt that the defendant acted with the knowledge and

 intention of helping that person commit mail fraud or wire fraud as charged in

 Counts 1 through 32.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 40 of 77        PageID #: 6923




       A defendant acts with the intent to facilitate the crime when the defendant

 actively participates in a criminal venture with advance knowledge of the crime

 and having acquired that knowledge when the defendant still had a realistic

 opportunity to withdraw from the crime.

       The government is not required to prove precisely which defendant actually

 committed the crime and which defendant aided and abetted.




 9th Cir. Model Crim. J. Instr. 5.1 (2010) (updated 12/2019) (as modified).
 GIVEN
 REFUSED
 MODIFIED


                                           2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 41 of 77   PageID #: 6924




                     CLEAN SET OF JURY INSTRUCTION
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 42 of 77           PageID #: 6925




                                INSTRUCTION NO. 1

                                  DUTY OF JUDGE

  Members of the Jury:

       You have now heard all of the evidence in the case and will soon hear the

 final arguments of the lawyers for the parties.

       It becomes my duty, therefore, to instruct you on the rules of law that you

 must follow and apply in arriving at your decision in the case.

       In any jury trial there are, in effect, two judges. I am one of the judges; the

 other is the jury. It has been my duty to preside over the trial and to determine

 what testimony and evidence is relevant under the law for your consideration. It is

 now my duty to instruct you on the law applicable to the case.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 43 of 77             PageID #: 6926




                          INSTRUCTION NO. 2

             DUTY TO FOLLOW INSTRUCTIONS -- Single Defendant

       You, as jurors, are the judges of the facts. But in determining what happened

 in this case -- that is, in reaching your decision as to the facts -- it is your sworn

 duty to follow the law I am now defining for you.

       You must follow all of my instructions as a whole. You have no right to

 disregard or give special attention to any one instruction, or to question the wisdom

 or correctness of any rule I state to you. That is, you must not substitute or follow

 your own notion or opinion as to what the law is or ought to be. It is your duty to

 apply the law as I give it to you, regardless of the consequences.

      It is also your duty to base your verdict solely upon the testimony and

 evidence in the case, without prejudice or sympathy. That was the promise you

 made and the oath you took before being accepted by the parties as jurors in this

 case, and they have the right to expect nothing less.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 44 of 77           PageID #: 6927




                                 INSTRUCTION NO. 3

                      REASONABLE DOUBT -- Single Defendant

       The indictment or formal charge against a defendant is not evidence. The

 defendant is presumed to be innocent and does not have to present any evidence to

 prove innocence. The government has the burden of proving every element of the

 charge beyond a reasonable doubt. If it fails to do so, you must return a not guilty

 verdict.

       While the government's burden of proof is a strict or heavy burden, it is not

 necessary that the defendant's guilt be proved beyond all possible doubt. It is only

 required that the government's proof exclude any “reasonable doubt” concerning the

 defendant’s guilt.

       A reasonable doubt is a doubt based upon reason and common sense, and

 may arise from a careful and impartial consideration of all the evidence, or from

 lack of evidence. Proof beyond a reasonable doubt is proof that leaves you firmly

 convinced that the defendant is guilty.

       If after a careful and impartial consideration with your fellow jurors of all the

 evidence, you are not convinced beyond a reasonable doubt that the defendant is

 guilty, it is your duty to find the defendant not guilty. On the other hand, if after a

 careful and impartial consideration with your fellow jurors of all the evidence,
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 45 of 77        PageID #: 6928




 you are convinced beyond a reasonable doubt that the defendant is guilty, it is your

 duty to find the defendant guilty.




                                          2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 46 of 77          PageID #: 6929




                                INSTRUCTION NO. 4

            DEFENDANT'S DECISION NOT TO TESTIFY -- Single Defendant

        A defendant in a criminal case has a constitutional right not to testify. You

 may not draw any inference of any kind from the fact that the defendant did not

 testify.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 47 of 77           PageID #: 6930




                                 INSTRUCTION NO. 5

             EVIDENCE -- EXCLUDING ARGUMENT OF COUNSEL

        As stated earlier, it is your duty to determine the facts, and in doing so, you

 must consider only the evidence I have admitted in the case. The term “evidence”

 includes the sworn testimony of the witnesses and the exhibits admitted in the

 record.

        Remember that any statements, objections, or arguments made by the lawyers

 are not evidence in the case. The function of the lawyers is to point out those things

 that are most significant or most helpful to their side of the case, and in doing so, to

 call your attention to certain facts or inferences that might otherwise escape your

 notice.

        In the final analysis, however, it is your own recollection and interpretation of

 the evidence that controls in the case. What the lawyers say is not binding upon

 you.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 48 of 77         PageID #: 6931




                               INSTRUCTION NO. 6

                            EVIDENCE – OBJECTIONS

       Rules of evidence control what can be received into evidence. During the

 course of trial, when a lawyer asked a question or offered an exhibit into evidence

 and a lawyer on the other side thought that it was not permitted by the rules of

 evidence, that lawyer may have objected. If I overruled an objection, the question

 was answered or the exhibit received. If I sustained an objection, the question was

 not answered and the exhibit was not received.

       Whenever I sustained an objection to a question, you must not speculate as

 to what the answer might have been or as to the reason for the objection. You

 must not consider for any purpose any offer of evidence that was rejected, or any

 evidence that was stricken from the record; such matter is to be treated as though

 you had never known of it.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 49 of 77           PageID #: 6932




                                 INSTRUCTION NO. 7

              EVIDENCE -- EXCLUDING STATEMENTS OF JUDGE

       During the course of the trial I may have occasionally made comments to the

 lawyers, or asked questions of a witness, or admonished a witness concerning the

 manner in which he or she should respond to the questions of counsel. Do not

 assume from anything I said that I have any opinion concerning any of the issues in

 this case. Except for my instructions to you on the law, you should disregard

 anything I said during the trial in arriving at your own findings as to the facts.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 50 of 77           PageID #: 6933




                                INSTRUCTION NO. 8

                           EVIDENCE – STIPULATIONS

       In this case, the parties have agreed, or stipulated, as to certain facts. This

 means that they agree that these facts are true. You should therefore treat these

 facts as having been conclusively proved.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 51 of 77         PageID #: 6934




                                INSTRUCTION NO. 9

                 EVIDENCE -- DIRECT AND CIRCUMSTANTIAL

       Evidence may be direct or circumstantial. Direct evidence is direct proof of a

 fact, such as the testimony of an eyewitness. Circumstantial evidence is indirect

 evidence, that is, proof of a chain of facts from which you could find that another

 fact exists, even though it has not been proved directly.

       So, while you should consider only the evidence in the case, you are

 permitted to draw such reasonable inferences from the testimony and exhibits as

 you feel are justified in the light of common experience. In other words, you may

 make deductions and reach conclusions which reason and common sense lead you

 to draw from the testimony and evidence in the case.

       You are to consider both direct and circumstantial evidence. The law permits

 you to give equal weight to both, but it is for you to decide how much weight to

 give to any evidence.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 52 of 77          PageID #: 6935




                                INSTRUCTION NO. 10

                   EVIDENCE -- CREDIBILITY OF WITNESSES

       Now, I have said that you must consider all of the evidence. This does not

 mean, however, that you must accept all of the evidence as true or accurate.

       You are the sole judges of the credibility or “believability” of each witness

 and the weight to be given to his or her testimony. In evaluating the testimony of a

 witness, you may consider: (1) the opportunity and ability of the witness to see or

 hear or know the things testified to; (2) the witness’ memory; (3) the witness’

 manner while testifying; (4) the witness’ interest in the outcome of the case, if any;

 (5) the witness’ bias or prejudice, if any; (6) whether other evidence contradicted

 the witness’ testimony; (7) the reasonableness of the witness’ testimony in light of

 all the evidence; and (8) any other factors that bear on believability. You may

 accept or reject the testimony of any witness in whole or in part. That is, you may

 believe everything a witness says, or part of it, or none of it.

       Also, the weight of the evidence is not necessarily determined by the number

 of witnesses testifying as to the existence or non-existence of any fact. You may

 find that the testimony of a smaller number of witnesses as to any fact is more

 credible than the testimony of a larger number of witnesses to the contrary.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 53 of 77       PageID #: 6936




                              INSTRUCTION NO. 11

           DEFENDANT’S DECISION TO TESTIFY -- Single Defendant

       The defendant has testified. You should treat this testimony just as you

 would the testimony of any other witness.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 54 of 77          PageID #: 6937




                               INSTRUCTION NO. 12

                       EVIDENCE -- EXPERT WITNESSES

       The rules of evidence provide that if scientific, technical, or other

 specialized knowledge might assist the jury in understanding the evidence or in

 determining a fact in issue, a witness qualified as an expert by knowledge, skill,

 experience, training, or education may testify and state his or her opinion

 concerning such matters.

       You should consider each expert opinion received in evidence in this case

 and give it such weight as you may think it deserves. If you decide that the

 opinion of an expert witness is not based upon sufficient education and/or

 experience, or if you conclude that the reasons given in support of the opinion are

 not sound, or if you conclude that the opinion is outweighed by other evidence,

 then you may disregard the opinion entirely.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 55 of 77         PageID #: 6938




                               INSTRUCTION NO. 13

                          IMPEACHMENT GENERALLY

       A witness may be discredited or impeached by contradictory evidence by a

 showing that: (1) the witness testified falsely concerning a material matter; or (2)

 at some other time, the witness said or did something that is inconsistent with the

 witness’ present testimony; or (3) at some other time, the witness failed to say or

 do something that would be consistent with the present testimony had it been said

 or done.

       If you believe that any witness has been so impeached, then it is for you

 alone to decide how much credibility or weight, if any, to give to the testimony of

 that witness.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 56 of 77         PageID #: 6939




                               INSTRUCTION NO. 14

             IMPEACHMENT REPUTATION FOR TRUTHFULNESS

       A witness may also be discredited or impeached by evidence that the general

 reputation of the witness for truth and veracity is bad in the community where the

 witness now resides, or has recently resided.

       If you believe that any witness has been so impeached, then it is for you alone

 to decide how much credibility or weight, if any, to give to the testimony of that

 witness.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 57 of 77         PageID #: 6940




                               INSTRUCTION NO. 15
             IMPEACHMENT OF WITNESS -- PRIOR CONVICTION

       The fact that a witness has previously been convicted of a felony, or a crime

 involving dishonesty or false statement, is also a factor you may consider in

 weighing the credibility of that witness. The fact of such a conviction does not

 necessarily destroy the witness’ credibility, but is one of the circumstances you

 may take into account in determining the weight to give to the testimony.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 58 of 77         PageID #: 6941




                                INSTRUCTION NO. 16

             IMPEACHMENT OF DEFENDANT – PRIOR CONVICTION

          Evidence of a defendant’s previous conviction of a crime is to be considered

 by you only as it may affect the credibility of that defendant as a witness, and must

 never be considered as evidence of guilt of the crime for which that defendant is on

 trial.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 59 of 77         PageID #: 6942




                               INSTRUCTION NO. 17

          WITNESS WHO HAS PLEADED GUILTY -- Single Defendant

       You have heard testimony from [witness], a witness who has pleaded guilty

 to a crime arising out of the same events for which the defendant is on trial. This

 guilty plea is not evidence against the defendant, and you may consider it only in

 determining this witness’ believability. You should consider this witness’

 testimony with greater caution than that of other witnesses.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 60 of 77        PageID #: 6943




                       [PROPOSED] INSTRUCTION NO. 18

               TESTIMONY OF LAW ENFORCEMENT OFFICER

       The testimony of a law enforcement officer should be weighed and

 considered, and credibility determined, in the same way as that of any other

 witness. A law enforcement officer’s testimony is not entitled to any greater

 weight, nor should you consider it more credible, than any other witness’

 testimony simply because it is given by a law enforcement officer.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 61 of 77           PageID #: 6944




                                INSTRUCTION NO. 19

                          ON OR ABOUT -- Multiple Counts

       You will note that the indictment charges that the offenses were committed

 “on or about” certain dates. The evidence need not establish with certainty the

 exact date of an alleged offense. It is sufficient if the evidence in the case

 establishes beyond a reasonable doubt that an offense was committed on a date

 reasonably near the date alleged.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 62 of 77       PageID #: 6945




                              INSTRUCTION NO. 20

                                   KNOWINGLY

       The word “knowingly,” as that term has been used in these instructions,

 means that the act was done voluntarily and intentionally and not because of

 mistake or accident.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 63 of 77         PageID #: 6946




                                 INSTRUCTION NO. 21

         CAUTION -- PUNISHMENT -- Single Defendant, Multiple Counts

       A separate crime or offense is charged in each count of the indictment. Each

 charge and the evidence pertaining to it should be considered separately. The fact

 that you may find the defendant guilty or not guilty as to one of the offenses

 charged should not control your verdict as to any other offense charged.

       I caution you, members of the jury, that you are here to determine whether

 the defendant is guilty or not guilty from the evidence in this case. The defendant is

 not on trial for any act or conduct or offense not alleged in the indictment. Nor are

 you called upon to return a verdict as to the guilt of any other person or persons not

 on trial as a defendant in this case.

       Also, the punishment provided by law for the offenses charged in the

 indictment is a matter exclusively within the province of the judge, and should

 never be considered by the jury in any way in arriving at an impartial verdict.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 64 of 77         PageID #: 6947




                                INSTRUCTION NO. 22

                           TAKING NOTES DURING TRIAL

          Some of you took notes during the trial. Whether or not you took notes, you

 should rely on your own memory of what was said. Notes are only to assist your

 memory. You should not be overly influenced by your notes or those of other

 jurors
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 65 of 77          PageID #: 6948




                               INSTRUCTION NO. 23
                             NO OUTSIDE RESEARCH

       Remember that even during your deliberations, my mandate to you still

 applies that you not read any news stories or articles, listen to any radio, or watch

 any television reports about the case or about anyone who has anything to do with

 it. Do not do any research, such as consulting dictionaries, searching the internet,

 or using other reference materials, and do not make any investigation about the

 case on your own. And do not discuss the case in any manner with others, directly

 or through social media. You may only discuss the case with your fellow jurors

 during your deliberations, with all twelve of you present.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 66 of 77           PageID #: 6949




                               INSTRUCTION NO. 24
                              DUTY TO DELIBERATE

       Your verdict must represent the considered judgment of each juror. In order

 to return a verdict, it is necessary that each juror agree thereto. In other words,

 your verdict must be unanimous.

       It is your duty as jurors to consult with one another, and to deliberate in an

 effort to reach agreement if you can do so without violence to individual judgment.

 Each of you must decide the case for yourself, but only after an impartial

 consideration of the evidence in the case with your fellow jurors. In the course of

 your deliberations, do not hesitate to re-examine your own views and change your

 opinion if convinced it is erroneous. But do not surrender your honest conviction

 as to the weight or effect of the evidence solely because of the opinion of your

 fellow jurors, or for the mere purpose of returning a verdict.

       Remember at all times, you are not partisans. You are judges -- judges of

 the facts. Your sole interest is to seek the truth from the evidence in the case.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 67 of 77         PageID #: 6950




                               INSTRUCTION NO. 25

                       VERDICT FORMS -- Single Defendant

       Upon retiring to the jury room you should first select one of your number to

 act as your foreperson who will preside over your deliberations and will be your

 spokesperson here in court. A verdict form has been prepared for your

 convenience.

        (Explain Verdict Form)

       You will take the verdict form to the jury room and when you have reached

 unanimous agreement as to your verdict, you will have your foreperson fill it in,

 date and sign it, and then return to the courtroom.

       If, during your deliberations, you desire to communicate with the court,

 please put your message or question in a note, have the foreperson sign the note,

 and pass the note to the marshal who will bring it to my attention. I will then

 respond as promptly as possible, either in writing or by having you return to the

 courtroom so that I can address you orally. I caution you, however, that you

 should never state or specify your numerical division at any time. For example,

 you should never state that “x” number of jurors are leaning or voting one way and

 “x” number of jurors are leaning or voting another way.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 68 of 77       PageID #: 6951




                              INSTRUCTION NO. 26
       Certain charts and summaries have been admitted in evidence. Charts and

 summaries are only as good as the underlying supporting material. You should,

 therefore, give them only such weight as you think the underlying material

 deserves.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 69 of 77         PageID #: 6952




                               INSTRUCTION NO. 27

       During the trial, certain charts and summaries were shown to you in order to

 help explain the evidence in the case. These charts and summaries were not

 admitted in evidence and will not go into the jury room with you. They are not

 themselves evidence or proof of any facts. If they do not correctly reflect the facts

 or figures shown by the evidence in the case, you should disregard these charts and

 summaries and determine the facts from the underlying evidence.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 70 of 77           PageID #: 6953




                               INSTRUCTION NO. 28

       The defendant is charged in Counts 1 through 15 of the Superseding

 Indictment with wire fraud in violation of Section 1343 of Title 18 of the United

 States Code. In order for a defendant to be found guilty of that charge, the

 government must prove each of the following elements beyond a reasonable doubt:

       First, the defendant knowingly participated in, or devised a scheme or plan

 to defraud, or a scheme or plan for obtaining money or property by means of false

 or fraudulent pretenses, representations, or promises. Deceitful statements of half-

 truths may constitute false or fraudulent representations;

       Second, the statements made or facts omitted as part of the scheme were

 material; that is, they had a natural tendency to influence, or were capable of

 influencing, a person to part with money or property;

       Third, the defendant acted with the intent to defraud, that is, the intent to

 deceive or cheat; and

       Fourth, the defendant used, or caused to be used, an interstate wire

 communication to carry out or attempt to carry out an essential part of the scheme.

       In determining whether a scheme to defraud exists, you may consider not

 only the defendants’ words and statements, but also the circumstances in which

 they are used as a whole.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 71 of 77       PageID #: 6954




       A wiring is caused when one knows that a wire will be used in the ordinary

 course of business or when one can reasonably foresee such use.

       It need not have been reasonably foreseeable to the defendant that the wire

 communication would be interstate in nature. Rather, it must have been reasonably

 foreseeable to the defendant that some wire communication would occur in

 furtherance of the scheme, and an interstate wire communication must have

 actually occurred in furtherance of the scheme.




                                          2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 72 of 77         PageID #: 6955




                              INSTRUCTION NO. 29

       In determining whether a scheme to defraud exists, you are entitled to

 consider not only the defendant’s words and statements, but also the circumstances

 in which they are used as a whole.

       A defendant’s actions can constitute a scheme to defraud even if there are no

 specific false statements involved. The deception need not be premised upon

 words or statements standing alone. The arrangement of the words or the

 circumstances in which they are used may create an appearance which is false or

 deceptive, even if the words themselves fall short of this. Thus, even if statements

 as part of the scheme are not literally false, you may consider whether the

 statements taken as a whole were misleading and deceptive. Evidence beyond a

 reasonable doubt that a scheme was reasonably calculated to deceive is sufficient

 to establish a scheme to defraud.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 73 of 77           PageID #: 6956




                               INSTRUCTION NO. 30

       The defendant is charged in Counts 16 through 32 of the Superseding

 Indictment with mail fraud in violation of Section 1341 of Title 18 of the United

 States Code. In order for the defendant to be found guilty of that charge, the

 government must prove each of the following elements as to each defendant

 beyond a reasonable doubt:

       First, the defendant knowingly participated in or devised a scheme or plan to

 defraud, or a scheme or plan for obtaining money or property by means of false or

 fraudulent pretenses, representations, or promises. Deceitful statements of half-

 truths may constitute false or fraudulent representations.

       Second, the statements made or facts omitted as part of the scheme were

 material; that is, they had a natural tendency to influence, or were capable of

 influencing, a person to part with money or property;

       Third, the defendant acted with the intent to defraud; that is, the intent to

 deceive or cheat; and

       Fourth, the defendant used, or caused to be used, the mails to carry out or

 attempt to carry out an essential part of the scheme.

       In determining whether a scheme to defraud exists, you may consider not

 only the defendant’s words and statements, but also the circumstances in which

 they are used as a whole.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 74 of 77         PageID #: 6957




       A mailing is caused when one knows that the mails will be used in the

 ordinary course of business or when one can reasonably foresee such use. It does

 not matter whether the material mailed was itself false or deceptive so long as the

 mail was used as a part of the scheme, nor does it matter whether the scheme or

 plan was successful or that any money or property was obtained.




                                          2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 75 of 77          PageID #: 6958




                               INSTRUCTION NO. 31

       A defendant may be found guilty of mail fraud or wire fraud even if the

 defendant personally did not commit the act or acts constituting the crime but aided

 and abetted in its commission. To “aid and abet” means intentionally to help

 someone else commit a crime. To prove a defendant guilty of aiding and abetting,

 the government must prove beyond a reasonable doubt:

       First, someone else committed the charged mail fraud or wire fraud;

       Second, the defendant aided, counseled, commanded, induced or procured

 that person with respect to at least one element of mail fraud or wire fraud, with all

 of you agreeing on the element and the individual charge;

       Third, the defendant acted with the intent to facilitate the wire fraud offenses

 charged in Counts 1-15 and/or the mail fraud offenses charged in Counts 16

 through 32 of the Superseding Indictment; and

       Fourth, the defendant acted before the crime was completed.

       It is not enough that a defendant merely associated with the person

 committing the crime, or unknowingly or unintentionally did things that were

 helpful to that person, or was present at the scene of the crime. The evidence must

 show beyond a reasonable doubt that the defendant acted with the knowledge and

 intention of helping that person commit mail fraud or wire fraud as charged in

 Counts 1 through 32.
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 76 of 77        PageID #: 6959




       A defendant acts with the intent to facilitate the crime when the defendant

 actively participates in a criminal venture with advance knowledge of the crime

 and having acquired that knowledge when the defendant still had a realistic

 opportunity to withdraw from the crime.

       The government is not required to prove precisely which defendant actually

 committed the crime and which defendant aided and abetted.




                                           2
Case 1:17-cr-00101-LEK Document 790 Filed 01/22/20 Page 77 of 77        PageID #: 6960




                            CERTIFICATE OF SERVICE

       I hereby certify that, on the dates and by the methods of service noted below,

 a true and correct copy of the foregoing was served on the following by the method

 indicated on the date of filing:

 Served Electronically through Electronic Mail:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant served by First Class Mail on or by January 22, 2020:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

       DATED: January 22, 2020, at Honolulu, Hawaii.

                                              /s/ Dawn Aihara

                                              U.S. Attorney’s Office
                                              District of Hawaii
